Exhibit 10.5

 

Restricted Stock

 

__________________

Name of Employee

 

BJ’S WHOLESALE CLUB, INC.

1997 STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

BJ’s Wholesale Club, Inc.

Natick, MA 01760

Attention: Treasurer

 

Dear Sir:

 

I acknowledge receipt of (i) a Notification of Grant (the “Award”) to me of
Restricted Stock of BJ’s Wholesale Club, Inc. (the “Company”) dated [date]; (ii)
a copy of the BJ’s Wholesale Club, Inc. 1997 Stock Incentive Plan (the “1997
Plan”); and (iii) a copy of a Prospectus describing the 1997 Plan, and (iv) a
copy of the Company’s [most recent] Annual Report.

 

In consideration of the Award, I hereby agree with the Company as follows:

 

1. During the period of time that any of the shares granted under the Award are
restricted as set forth in the Award, and thereafter, if an event requiring me
to forfeit said shares to BJ’s Wholesale Club, Inc. shall have occurred, the
shares of Common Stock acquired by me pursuant to this Restricted Stock Award
Agreement shall not be sold, transferred, pledged or otherwise disposed of
except as specifically provided in this Agreement.

 

2. In the event of termination of my employment, I or my legal representative
shall immediately forfeit and deliver to the Company all restricted shares. In
the event my employment is terminated and I nevertheless fail or refuse to
deliver such restricted shares to the Company, I agree that such restricted
shares shall nevertheless be deemed to have been forfeited pursuant to the 1997
Plan and all my rights as a shareholder with respect to such restricted shares
shall terminate.

 



--------------------------------------------------------------------------------

3. All stock certificates evidencing shares of Common Stock of the Company
issued pursuant to the Award and this Agreement shall bear a restrictive legend
as follows:

 

THE REGISTERED OWNER OF THE SHARES OF COMMON STOCK REPRESENTED BY THE WITHIN
CERTIFICATE HAS AGREED NOT TO SELL, TRANSFER, PLEDGE OR OTHERWISE DISPOSE OF
SUCH SHARES EXCEPT AS SPECIFICALLY PROVIDED IN THE RESTRICTED STOCK AWARD
AGREEMENT EXECUTED IN CONNECTION WITH THE ACQUISITION OF SAID SHARES, A COPY OF
WHICH IS ON FILE AT THE OFFICE OF THE SECRETARY OF THE COMPANY. UNDER CERTAIN
CONDITIONS SET FORTH IN SAID AGREEMENT, THE REGISTERED OWNER OF THE SHARES
REPRESENTED BY THE WITHIN CERTIFICATE IS OBLIGATED TO OFFER SUCH SHARES TO THE
COMPANY FOR FORFEITURE. THE FOREGOING RESTRICTIONS SHALL LAPSE AS TO SHARES NOT
SO FORFEITED, AT THE TIMES AND IN THE MANNER PROVIDED IN THE AGREEMENT.

 

4. I understand that the shares of Common Stock acquired pursuant to this
Restricted Stock Award Agreement may be evidenced by several certificates, one
certificate for each year with respect to which restrictions will lapse as
provided in the Award. Each certificate evidencing shares of Restricted Stock
shall remain in the possession of the Company until such shares are free of all
restrictions.

 

5. I understand that the Company has on file with the Securities and Exchange
Commission an effective Registration Statement under the Securities Act of 1933.
I understand that once shares have become free of restrictions, new certificates
will be issued by the Company’s Transfer Agent without the legend provided for
in Section 3 hereof, and that I will be free to sell the shares of Common Stock
evidenced by such certificates, subject to applicable requirements of federal
and state securities laws.

 

Very truly yours,

 



--------------------------------------------------------------------------------

Restricted Stock

 

__________________

Name of Employee

 

BJ’S WHOLESALE CLUB, INC.

 

1997 STOCK INCENTIVE PLAN

 

Notification of Grant

 

This is to advise you that the Executive Compensation Committee of BJ’s
Wholesale Club, Inc. (the “Company”) has voted to grant you, effective [date],
[number] (number) restricted shares of Common Stock of the Company pursuant to
the 1997 Stock Incentive Plan (the “1997 Plan”). Enclosed is a copy of the 1997
Plan and a copy of the prospectus describing the 1997 Plan. The restrictions on
the shares acquired by you under the grant will lapse as to [number] shares on
[specify date] subject to your continued employment by the Company or its
Subsidiaries; provided, however, that upon the occurrence of a Change of Control
(as defined in the 1997 Plan) while you are so employed, all such restrictions
shall automatically be deemed waived.

 

In order to accept the shares issued pursuant to this grant, you must sign both
copies of the enclosed Restricted Stock Award Agreement and return one copy to
Frank Forward, Executive Vice President, Chief Financial Officer (Rt. 22).

 

The stock certificates evidencing your shares will be held by the Company until
such time as the restrictions lapse. The certificates will initially bear a
legend which makes them non-transferable for any purpose. You will not be able
to sell, pledge, make a gift, or otherwise dispose of the certificates bearing
this legend. On the date upon which restrictions lapse or upon a Change of
Control (as defined in the 1997 Plan) before all shares have become free of
restrictions (assuming in either case that you are then an employee of the
Company or a Subsidiary), you will be entitled to receive a new certificate, not
bearing any legend, for the number of shares that have become free of
restrictions.

 

Sincerely,   President and CEO

 

[date]

 